Per Curiam:
This is not the case of an eviction by the landlord, of his tenants from the possession. He entered as a boarder by their permission and in subordination to? their rights. He paid for his board and lodging. It is not necessary that his right to thus occupy a room should have been reserved in the lease or at the time of its execution. Subsequent permission for him to thus occupy was sufficient. He had occupied the room under them the previous year, and had entered on the second year when the difficulty in regard to the board occurred. His unwillingness to then cease to occupy the room; but his subsequent payment to them for the use and occupation thereof, took from the case the technical character of an eviction by a landlord. The assignments of error are not sustained.
Judgment affirmed.